Name: Commission Directive 72/180/EEC of 14 April 1972 determining the characteristics and minimum conditions for examining agricultural varieties
 Type: Directive
 Subject Matter: agricultural activity;  means of agricultural production;  agricultural policy
 Date Published: 1972-05-08

 Avis juridique important|31972L0180Commission Directive 72/180/EEC of 14 April 1972 determining the characteristics and minimum conditions for examining agricultural varieties Official Journal L 108 , 08/05/1972 P. 0008 - 0038 Finnish special edition: Chapter 3 Volume 4 P. 0130 Danish special edition: Series I Chapter 1972(II) P. 0387 Swedish special edition: Chapter 3 Volume 4 P. 0130 English special edition: Series I Chapter 1972(II) P. 0404 Greek special edition: Chapter 03 Volume 7 P. 0225 Spanish special edition: Chapter 03 Volume 5 P. 0225 Portuguese special edition Chapter 03 Volume 5 P. 0225 COMMISSION DIRECTIVE of 14 April 1972 determining the characteristics and minimum conditions for examining agricultural varieties (72/180/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 29 September 1970 1 on the common catalogue of agricultural varieties, and in particular Article 7 (2) thereof; Whereas in accordance with the provisions of the abovementioned Directive Member States must compile one or more catalogues of the varieties accepted for certification and marketing in their territory; Whereas the acceptance of varieties is subject to Community conditions which must be enforced by means of official inspections, and in particular by crop inspections; Whereas the inspections must cover enough characteristics to enable the varieties to be described; Whereas the minimum characteristics to be covered by the inspections should be determined at Community level; Whereas, moreover, the minimum conditions for carrying out the inspections must be laid down; Whereas these characteristics and minimum conditions for inspection should be laid down in the light of the present state of scientific and technical knowledge; Whereas the measures provided for in this Directive are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry; HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall provide that official inspections carried out for the acceptance of agricultural varieties shall cover at least the characteristics listed in Annex 1. They shall ensure that the minimum conditions listed in Annex II are fulfilled at the time of the inspections. Article 2 Member States shall, not later than 1 July 1972, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 14 April 1972. For the Commission The President S.L. MANSHOLT 1OJ No L 225, 12.10.1970, p. 1. ANNEX 1 PART A CHARACTERISTICS AS REGARDS THE EXAMINATION OF DISTINCTIVE NATURE, STABILITY AND UNIFORMITY All the characteristics listed for the various species are valid for the examination of the distinctive nature and stability of varieties. The criteria adopted for examining uniformity are shown as follows: (H) for all the varieties of one species. (H1) for the varieties of a species which are freely pollinated. (H2) for inbred lines and simple hybrids of a species. (H3) for other hybrids of a species. 1. BEET sugar and fodder beet of the Beta vulgaris L. species 1. Hypocotyl axis : colouring 2. Root: 2.1 colouring of the top 2.2 colouring of the part above ground (H) 2.3 colouring of the part below ground (H) 2.4 shape (H) 2.5 proportion of the part above ground (fodder beet) 2.6 dry matter content (fodder beet) 2.7 sugar content (sugar beet) 2.8 weight of the root (expressed as a percentage of the total weight of the plant) 3. Leaf: 3.1 colouring of the lamina 3.2 colouring of the leaf veins (fodder beet) 3.3 total length of the petiole and the lamina 3.4 width of the petiole 3.5 colouring of the base of the petiole (fodder beet) 3.6 shape of the foliage 3.7 weight of the leaves including the top (expressed as a percentage of the total weight of the plant) 4. Ploidy: 4.1 ploidy level 4.2 percentage of the different levels of ploidy (polyploidy varieties) 5. Monogamia (H) 2. AGROSTIS >PIC FILE= "T0010752"> 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Stolon : presence or absence (specify the vegetative stage at the time of observation) 4. Leaf: 4.1 colour (the year following that of sowing, before coming into ear) 4.2 shape of the culmiferous terminal leaf (at the beginning of flowering) 4.3 dimensions of the culmiferous terminal leaf (H) (at the beginning of flowering) 5. Inflorescence : shape (after flowering) 6. Classification of the coming into ear or flowering (H) (the year following that of sowing) 7. Second coming into ear in different cuttings (the year following that of sowing) 8. Number of chromosomes (H) 3. MEADOW FOXTAIL Alopecurus pratensis L. 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Stolon : presence or absence (specify the vegetative stage at the time of observation) 4. Leaf (at the beginning of flowering): 4.1 shape of the culmiferous terminal leaf 4.2 dimensions of the culmiferous terminal leaf (H) 5. Classification of the coming into ear or flowering (H) (the year following that of sowing) 6. Second coming into ear in different cuttings (the year following that of sowing) 7. Number of chromosomes (H) 4. TALL OAT GRASS Arrhenatherum elatius (L.) J. and C. Presl. 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Leaf (at the beginning of flowering): 3.1 shape of the culmiferous terminal culmiferous leaf 3.2 dimensions of the terminal culmiferous leaf (H) 4. Classification of the coming into ear or flowering (H) (the year following that of sowing) 5. Second coming into ear in the different cuttings (the year following that of sowing) 6. Number of chromosomes (H) 5. DACTYLIS Dactylis glomerata L. 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Leaf: 3.1 colour (the year following that of sowing, before the coming into ear) 3.2 shape of the culmiferous terminal leaf (at the beginning of flowering) 3.3 dimensions of the culmiferous terminal leaf (H) (at the beginning of flowering) 4. Classification of the coming into ear or flowering (H) (the year following that of sowing) 5. Second coming into ear in different cuttings (H) (the year following that of sowing) 6. Alternativity 7. Number of chromosomes (H) 6. REED FESCUE Festuca arundinacea Schreb. 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Leaf (at the beginning of flowering): 3.1 shape of the culmiferous terminal leaf 3.2 dimensions of the culmiferous terminal leaf (H) 4. Classification of the coming into ear or flowering (H) (the year following that of sowing) 5. Second coming into ear in different cuttings (the year following that of sowing) 6. Number of chromosomes (H) 7. SHEEP'S FESCUE Festuca ovina L. 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Leaf (at the beginning of flowering): 3.1 shape of the culmiferous terminal leaf 3.2 dimensions of the culmiferous terminal leaf (H) 4. Classification of the coming into ear or flowering (H) (the year following that of sowing) 5. Second coming into ear in different cuttings (the year following that of sowing) 6. Number of chromosomes (H) 8. MEADOW FESCUE Festuca pratensis Huds. 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Leaf (at the beginning of flowering): 3.1 shape of the culmiferous terminal leaf 3.2 dimensions of the culmiferous terminal leaf (H) 4. Classification of the coming into ear or flowering (H) (the year following that of sowing) 5. Second coming into ear in different cuttings (the year following that of sowing) 6. Number of chromosomes (H) 9. RED FESCUE Festuca rubra L. 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Stolon : presence or absence (specify the vegetative stage at the time of observation) 4. Leaf: 4.1 colour (the year following that of sowing, before coming into ear) 4.2 shape of the culmiferous terminal leaf (at the beginning of flowering) 4.3 dimensions of the culmiferous terminal leaf (H) (at the beginning of flowering) 5. Classification of the coming into ear or flowering (H) (the year following that of sowing) 6. Second coming into ear in different cuttings (the year following that of sowing) 7. Number of chromosomes (H) 10. RYE-GRASSES >PIC FILE= "T0010753"> 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Leaf (at the beginning of flowering): 3.1 shape of the culmiferous terminal leaf 3.2 dimensions of the culmiferous terminal leaf (H) 4. Classification of the coming into ear or flowering (H) (the year after that of sowing and for annuals the year of sowing) 5. Second coming into ear in different cuttings (the year following that of sowing) 6. Alternativity 7. Number of chromosomes (H) 11. TIMOTHY Phleum pratense L. 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Leaf: 3.1 colour (the year following that of sowing, before coming into ear) 3.2 shape of the culmiferous terminal leaf (at the beginning of flowering) 3.3 dimensions of the culmiferous terminal leaf (H) (at the beginning of flowering) 4. Classification of the coming into ear or flowering (H) (the year following that of sowing) 5. Second coming into ear in different cuttings (the year following that of sowing) 6. Number of chromosomes (H) 12. MEADOW-GRASSES >PIC FILE= "T0010754"> 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Stolon : presence or absence (specify the vegetative stage at the time of observation) 4. Leaf: 4.1 colour (the year following that of sowing, before coming into ear) 4.2 shape of the culmiferous terminal leaf (at the beginning of flowering) 4.3 dimensions of the culmiferous terminal leaf (H) (at the beginning of flowering) 5. Leaf sheath : colour (Poa pratensis) 6. Ligula (Poa pratensis): 6.1 colour 6.2 shape 6.3 pilosity 7. Inflorescence : colour (during flowering) 8. Classification of the coming into ear or flowering (H) (the year following that of sowing) 9. Second coming into ear in different cuttings (the year following that of sowing) 10. Number of chromosomes (H) (with the exception of Poa pratensis) 13. GOLDEN OAT GRASS Trisetum flavescens (L.) Pal. Beauv. 1. Habit of the plant (at the coming into ear stage) 2. Stem : length (H) (at the end of flowering) 3. Leaf: 3.1 colour (the year following that of sowing before coming into ear) 3.2 shape of the culmiferous terminal leaf (at the beginning of flowering) 3.3 dimensions of the culmiferous terminal leaf (H) (at the beginning of flowering) 4. Classification of the coming into ear or flowering (H) (the year following that of sowing) 5. Second coming into ear in the different cuttings (the year following that of sowing) 6. Number of chromosomes (H) 14. SULLA Hedysarum coronarium L. 1. Habit of the plant (H) 2. Stem: 2.1 length 2.2 diameter in the middle of the stem 2.3 ramification (number of branches per stem) 3. Leaf : (to be observed over an average third of the plant) 3.1 number of leaves per stem 3.2 shape of the terminal foliole (H) 3.3 dimensions of the terminal foliole (H) 3.4 number of folioles per leaf 4. Flower : colour of the vexillum (H) 5. Classification of the flowering (H) 6. Vegetative cycle: 6.1 persistence of the vegetation in autumn 6.2 duration of the perenniality in cultivation (H) 15. COMMON BIRD'S-FOOT TREFOIL Lotus corniculatus L. 1. Stem : length (H) 2. Leaf: 2.1 shape of the central foliole (H) 2.2 dimensions of the central foliole (H) 3. Classification of the flowering (H) 16. LUPINS >PIC FILE= "T0010755"> 1. Stem : length (H) 2. Flower : colour of the vexillum (H) 3. Pod: 3.1 shape (H) 3.2 pilosity : persistence or non-persistence (H) 4. Seed: 4.1 shape (H) 4.2 dimensions (H) 4.3 basic colour (H) 4.4 ornamentation (H) 5. Classification of the flowering (H) 6. Alkaloid content: 6.1 of the leaf (H) 6.2 of the grain (H) 17. BLACK MEDICK - YELLOW TREFOIL Medicago lupulina L. 1. Stem : length (H) 2. Classification of the flowering (H) 18. LUCERNES Luzerne Medicago sativa L. and Medicago varia Martyn 1. Stem : length (H) 2. Leaf: 2.1 shape of the central foliole (H) 2.2 dimensions of the central foliole (H) 3. Flower : colour of the vexillum 4. Classification of the flowering (H) 19. SAINFOIN Onobrychis sativa L. 1. Stem : length (H) 2. Leaf: 2.1 shape of the central foliole (H) 2.2 dimensions of the central foliole (H) 3. Classification of the flowering (H) 20. FIELD PEA Pisum arvense L. 1. Stem : length (H) 2. Leaf: 2.1 shape of the stipules of the first two pairs (H) 2.2 dimensions of the first two stipules (H) 2.3 shape of the foliole (H) 2.4 dimensions of the foliole (H) 2.5 shape of the tip of the foliole (H) 3. Stem stipule: 3.1 shape (H) 3.2 dimensions (H) 3.3 spots : presence or absence (H) 3.4 shape of the ring (H) 3.5 colour of the ring (H) 4. Flower: 4.1 colour of the vexillum (H) 4.2 shape of the base of the vexillum (H) 5. Pod: 5.1 shape (H) (at the stage of green maturity) 5.2 shape of the tip (H) (at the stage of green maturity) 6. Seed: 6.1 shape including aspect (H) 6.2 basic colour (H) 6.3 ornamentation (H) 7. Classification of the flowering (H) 8. Duration of the flowering (H) 21. EGYPTIAN CLOVER Trifolium alexandrinum L. 1. Habit of the plant (H) (at the beginning of flowering) 2. Stem : length (H) (at the beginning of flowering) 3. Leaf (at the beginning of flowering): 3.1 shape of the central terminal foliole (H) 3.2 dimensions of the central terminal foliole (H) 4. Inflorescence: 4.1 ramifications (H) 4.2 pedunculate or sessile (H) 4.3 length of the bracts in relation to the calyx 5. Flower : colour of the vexillum 6. Classification of the flowering (H) 22. HYBRID CLOVER Trifolium hybridum L. 1. Stem : length (H) 2. Leaf: 2.1 shape of the central foliole (H) 2.2 dimensions of the central foliole (H) 3. Classification of the flowering (H) 4. Number of chromosomes (H) 23. CRIMSON CLOVER Trifolium incarnatum L. 1. Stem : length (H) 2. Flower : colour of the vexillum (H) 3. Classification of the flowering (H) 24. PURPLE CLOVER Trifolium pratense L. 1. Stem : length (H) 2. Leaf: 2.1 shape of the central foliole (H) 2.2 dimensions of the central foliole (H) 2.3 foliar mark 3. Flower : colour of the vexillum 4. Seed : basic colour 5. Classification of the flowering (H) 6. Number of chromosomes (H) 25. WHITE CLOVER Trifolium repens L. 1. Leaf: 1.1 shape of the central foliole (H) 1.2 dimensions of the central foliole (H) 1.3 foliar mark 1.4 length of the petiole (H) 2. Classification of the flowering (H) 3. Number of chromosomes (H) 26. PERSIAN CLOVER Trifolium resupinatum L. 1. Stem (at the beginning of flowering): 1.1 shape 1.2 length (H) 1.3 pilosity : presence or absence 2. Leaf (at the beginning of flowering): 2.1 shape of the central foliole (H) 2.2 dimensions of the central foliole (H) 3. Flower : colour of the vexillum 4. Pod : shape (at the stage of full maturity) 5. Seed : colour 6. Classification of the flowering (H) 27. FENUGREEK Trigonella foenum-graecum L. 1. Habit of the plant (H) (at the beginning of flowering) 2. Stem: 2.1 length (H) 2.2 pilosity : presence or absence (H) 3. Leaf (at the beginning of flowering): 3.1 shape of the central foliole (H) 3.2 dimensions of the central foliole (H) 4. Pod (at the stage of full maturity): 4.1 total length (H) 4.2 length of the beak (H) 5. Classification of the flowering (H) 28. FIELD BEANS >PIC FILE= "T9001146"> 1. Stem : length (H1) (H2) 2. Pod (at the stage of full maturity): 2.1 shape (H2) 2.2 pilosity (H2) 3. Seed: 3.1 shape (H1) (H2) 3.2 size (H2) 3.3 basic colour (H1) (H2) 3.4 ornamentation (H2) 3.5 colour of the hyle (H2) 4. Classification of the flowering (H2) 29. COMMON VETCH Vicia sativa L. 1. Leaf: 1.1 shape of the first primary leaves (H) 1.2 dimensions of the first primary leaves (H) 1.3 shape of the foliole (H) 1.4 dimensions of the foliole (H) 2. Flower : colour of the vexillum (H) 3. Pod (at the stage of full maturity): 3.1 shape (H) 3.2 pilosity (H) 4. Grain: 4.1 shape (H) 4.2 size (H) 4.3 basic colour (H) 4.4 ornamentation (H) 4.5 colour of the cotyledons (H) 5. Classification of the flowering (H) 30. HUNGARIAN VETCH Vicia pannonica Crantz DOWNY VETCH Vicia vollosa Roth 1. Leaf: 1.1 shape of the foliole (H) 1.2 dimensions of the foliole (H) 1.3 number of folioles 2. Flower : colour of the vexillum (H) 3. Pod (at the stage of full maturity): 3.1 shape (H) 3.2 pilosity (H) 4. Classification of the flowering (H) 31. SWEDISH TURNIP AND ROOTED TURNIP Brassica napus L. var. napobrassica (L) Peterm. 1. Plant : height 2. Root: 2.1 shape (H) 2.2 proportion of the part above ground 2.3 colour of the root (H) 2.4 colour of the part above ground 2.5 colour of the flesh (H) 3. Top : length (H) 4. Lamina of the leaves: 4.1 dimensions (H) 4.2 shape 4.3 edge : curling or serration 4.4 anthocyanin : presence or absence (H) 4.5 glaucescence 5. Petiole of the leaves: 5.1 shape 5.2 length 5.3 size 5.4 anthocyanin : presence or absence 32. FODDER KALE Brassica oleracea L. conver. acephala (DC) 1. Plant (to be observed when the plant is fully grown): 1.1 height (H1) (H2) 1.2 ramification (H2) 2. Stem: 2.1 length (H2) 2.2 size (H1) (H2) (marrowstem kale) 2.3 shape (H1) (H2) (marrowstem kale) 2.4 colour (H2) 3. Lamina of the leaves: 3.1 dimensions (H1) (H2) 3.2 shape (H2) 3.3 form (H2) 3.4 edge : curling or serration (H2) 3.5 anthocyanin : presence or absence (H1) (H2) 3.6 glaucescence (H2) 4. Petiole of the leaves: 4.1 shape (H2) 4.2 length (H2) 4.3 size (H2) 4.4 anthocyanin : presence or absence (H1) (H2) 33. OIL RADISH Raphanus sativus L. ssp. oleifera (DC) Metzg. 1. Plant (at the stage of maturity): 1.1 height 1.2 size of the ramification 1.3 level of insertion of the 1st ramification 2. Stem (at the stage of maturity): 2.1 length of the principal stem (H) 2.2 thickness of the principle stem (to be measured 25cm above the top) 3. Leaf of the rosette (at the time of the appearance of the flower buds): 3.1 shape 3.2 dimensions 4. Flower : colour of the petals 5. Silicula : length of the beak (H) 6. Seed : size (H) 7. Classification of the flowering (H) 34. OATS Avena sativa L. 1. Habit of the plant (H) (at the stage of tillering) 2. Stem: 2.1 length (H) 2.2 pilosity of the upper node (H) 3. Leaf : pilosity of the lamina edge (H) 4. Panicle : shape (H) 5. Bark : glaucescence (H) (at the stage of flowering) 6. Grain: 6.1 colour type of the glumellae (H) 6.2 aristation of the glumellae : presence or absence (H) 6.3 ciliation of the base of the 1st order grains (H) 6.4 bare or dressed grain (H) 7. Classification of the coming into ear (H) 35. BARLEY >PIC FILE= "T9001147"> 1. Habit of the plant (H) (at the end of tillering) 2. Stem : length (H) 3. Spike : colour (H) 4. Sheath: 4.1 pilosity of the basal sheath (H) 4.2 glaucescence (H) 5. Ear: 5.1 type : 2, 4 or 6 rows (H) 5.2 aristation : presence or absence (H) 5.3 denticulation of the beards (H) 5.4 shape (H) 5.5 compactness (H) 5.6 glaucescence (H) 5.7 colour of the wand of the sterile spikelets (H) 5.8 shape of the sterile spikelets (H) 5.9 length of the lower article of the rachis (H) 6. Glume : length (H) 7. Grain: 7.1 length of the hairs of the wand (H) 7.2 denticulation of the glumellae (H) 7.3 bare or dressed (H) 7.4 pilosity of the groove (H) 7.5 anthocyanin on the leaf veins of the glumella : presence or absence (H) 8. Classification of the coming into ear (H) 9. Alternativity (H) 10. Reactions to DDT or to another reagent producing comparable results (H) 36. RICE Oryza sativa L. 1. Stem: 1.1 colour of the nodes : green or pigmented (H) (during growth) 1.2 height at maturity measured from the top at the extremity of the highest panicle (H) (at the stage of maturity) 2. Leaf : green or pigmented colour (H) (during growth) 3. Spike : green or pigmented colour (H) (during growth) 4. Panicle: 4.1 aristation : presence or absence (H) 4.2 shape (H) (at the stage of maturity) 4.3 colour of the stigmas : colourless or pigmented (H) 5. Glumella: 5.1 colour of the keel : green or pigmented (H) 5.2 colour of the calotte : green or pigmented (H) 5.3 colour of the apex : green or pigmented (H) 5.4 pilosity (H) 6. Grain: 6.1 facial profile of the husked grain 1 (H) 6.2 pearl : presence or absence (H) 7. Classification of the coming into ear (H) 37. CANARY GRASS Phalaris canariensis L. 1. Stem : length (H) 2. Leaf : shape (H) (before coming into ear) 3. Ear : shape 4. Classification of the coming into ear (H) 1This refers to the length/height ratio : rounded : less than 1 775, semi-rounded : between 1 775 and 1 799, semi-tapered between 2 700 and 2 745, tapered above 2 745. 38. RYE Secale cereale L. 1. Coleoptile : colouring 2. Habit of the plant: 2.1 at the end of tillering (in the spring) 2.2 at the stage of shooting 3. Stem: 3.1 length (H) 3.2 colour of the upper node 3.3 intensity of the pilosity under the ear 4. Sheath : pilosity (at the stage of shooting) 5. Ear: 5.1 shape (at the stage of flowering or of milk ripeness) 5.2 colour (at the stage of milk ripeness) 5.3 colour of the anthers 5.4 anthocyanin : presence or absence 6. Beard : intensity of any anthocyanin colouring 7. Grain: 7.1 shape 7.2 colour 8. Classification of the coming into ear (H) 9. Alternativity : winter form or spring form (H) 10. Ploidy (H) 39. WHEAT >PIC FILE= "T9001148"> 1. Coleoptile : colouring (H) 2. Habit of the plant (H) (at the end of tillering) 3. Stem: 3.1 length (H) 3.2 degree of filling of the straw in the middle of the upper internode : hollow or full (H) 3.3 glaucescence (H) 3.4 anthocyanin : presence or absence (H) 4. Leaf (just before coming into ear): 4.1 shape (H) 4.2 glaucescence of the laminae (H) 5. Sheath: 5.1 pilosity of the sheath of the terminal culminary leaf (H) 5.2 glaucescence (H) 6. Ear: 6.1 shape (H) 6.2 compactness (H) 6.3 degree of aristation (H) 6.4 colour of the awns (H) 6.5 glaucescence (H) 6.6 colour of the anthers (H) 6.7 colour of the ears (H) (at the stage of yellowish ripeness) 7. Glume: 7.1 form of the truncation (H) 7.2 width of the truncation (H) 7.3 shape of the beak (H) 7.4 length of the beak (H) 7.5 pilosity of the external face (H) 7.6 pilosity of the internal face (H) 8. Grain: 8.1 shape (H) 8.2 colour (H) 8.3 pilosity of the extremity (H) 8.4 phenic acid colouring (H) 9. Classification of the coming into ear (H) 10. Alternativity (H) 40. SPELT Triticum spelta L. 1. Coleoptile : colouring (H) 2. Habit of the plant (H) (at the end of tillering) 3. Stem: 3.1 length (H) 3.2 degree of filling of the straw in the middle of the upper internode : hollow or full (H) 4. Leaf (just before the coming into ear): 4.1 shape (H) 4.2 glaucescence of the laminac (H) 5. Sheath: 5.1 pilosity of the sheaf of the terminal culminary leaf (H) 5.2 glaucescence (H) 6. Ear: 6.1 shape (H) 6.2 compactness (H) 6.3 degree of aristation (H) 6.4 colour of the awns (H) 6.5 glaucescence (H) 6.6 colour of the anthers (H) 6.7 colour of the ears (H) (at the stage of yellowish ripeness) 6.8 solidity of the rachis (H) 7. Glume: 7.1 form of the truncation (H) 7.2 width of the truncation (H) 7.3 shape of the beak (H) 7.4 length of the beak (H) 7.5 pilosity of the external face (H) 7.6 pilosity of the internal face (H) 8. Bark: 8.1 shape (H) 8.2 colour (H) 9. Classification of the coming into ear (H) 10. Alternativity (H) 41. MAIZE (with the exception of popcorn and sugar maize) Zea mays L. (with the exception of convar. microsperma Koern. and of convar. saccharata Koern.) 1. Stem: 1.1 length of the principal stem (H2) 1.2 anthocyanin on the nodes : presence or absence (H2) 1.3 level of insertion of the upper ear on the principal stem (H1) (H2) (H3) 2. Leaf: 2.1 shape (H2) (at the time of the appearance of the panicle) 2.2 total number (H2) 2.3 width of the leaf lamina from the node above the upper ear (H2) 3. Sheath: 3.1 anthocyanin : presence or absence (H2) (leaves of an average third) 3.2 pilosity of the edge of the sheath of the terminal culminary leaf (H) 4. Panicle: 4.1 length of the central axis (H2) 4.2 number of ramifications : secondary or tertiary (H2) 4.3 shape of the ramifications (H2) (during the full male flowering) 4.4 colour of the anthers (H2) (during the emission of pollen) 5. Ear: 5.1 colour of the stigmas (H1) (H2) (two to three days after coming out) 5.2 length (H2) 5.3 shape (H2) 5.4 diameter over an average third (H2) 5.5 number of rows (H2) 5.6 length of the peduncle (H1) (H2) 5.7 number of fertile ears on the principle stem (H2) 5.8 length of the spathes in relation to the ear (H1) (H2) 5.9 covering of the ear (H2) (at the stage of full ripeness when the spathes are completely dry) 5.10 colour of the stalk (H1) (H2) (at the stage of full ripeness) 5.11 diameter of the stalk (H2) 6. Seed: 6.1 type of grain harvested (H1) (H2) (H3) 6.2 colour of the apex and of the sides (H2) 6.3 shape (H2) 7. Period separating the spearing of: 7.1 the male flowering (H2) 7.2 the female flowering (H1) (H2) (H3) 8. Class of ripeness determined on the basis of the period between the spearing: 8.1 and the stage of 60 % water in the grain (H2) 8.2 and the stage of 30 % water in the grain (H2) 42. POTATOES Solanum tuberosum L. 1. Tuber: 1.1 shape : description, regularity and uniformity (H) 1.2 colour of the skin (H) 1.3 colour of the flesh (H) 2. Germ: 2.1 colour (H) 2.2 shape (H) 2.3 pilosity (H) 3. Stem : colour (H) 4. Flower: 4.1 presence or absence (H) 4.2 colour of the sepals at the bud stage (H) 4.3 colour of the petals (H) 43. GROUNDNUT Arachis hypogaea L. 1. Habit of the plant (H) (at the stage of flowering) 2. Stem : pilosity : presence or absence (H) 3. Leaf (at the stage of flowering): 3.1 shape of the folioles (H) 3.2 pilosity of the lamina (H) 3.3 edge : presence or absence of cilia (H) 4. Stipules : length in relation to the petiole (H) 5. Gynophore : length (H) (at the time of planting) 6. Pod (at the stage of ripeness) 6.1 shape (H) 6.2 constriction : presence or absence (H) 6.3 cohesion of the pericarp (H) 6.4 number of seeds : up to two or more than two (H) 7. Seed: 7.1 shape (H) 7.2 colour of the tegument 44. RAPE Brassica campestris L. ssp. oleifera (Metzg.) Sinsk. 1. Cotyledons : dimensions 2. Plant (at the stage of maturity): 2.1 height 2.2 size of the ramification 2.3 level of insertion of the 1st ramification 3. Stem (at the stage of maturity): 3.1 length of the principal stem (H) 3.2 thickness of the principal stem to be measured 25 cm above the top 4. Leaf of the rosette (at the time of the appearance of the flower buds): 4.1 shape (H) 4.2 dimensions (H) 5. Flower : colour of the petals (H) 6. Seed : dimensions (thickness) 7. Classification of the flowering (H) 8. Alternativity (H) 45. BROWN MUSTARD Brassica juncea L. 1. Stem : length (H) (at the stage of full maturity) 2. Leaves of the rosette : shape (H) (at the time of the appearance of the flower buds) 3. Flower : colour of the petals (H) 4. Seed: 4.1 dimensions (H) 4.2 colour (H) 5. Classification of the flowering (H) 46. COLZA Brassica napus L. ssp. oleifera (Metzg.) Sinsk 1. Cotyledons : dimensions (H) 2. Plant : size of the ramification (H) (at the stage of maturity) 3. Stem : length of the principal stem (H) (at the stage of maturity) 4. Leaves of the rosette : shape (H) (at the time of the appearance of the flower buds) 5. Flower : colour of the petals (H) 6. Classification of the flowering (H) 7. Alternativity (H) 47. BLACK MUSTARD Brassica nigra (L.) W. Koch 1. Plant : height of the principal stem (H) (at full maturity) 2. Flower : colour of the petals (H) 3. Silicula : bearing on the stem (H) (at the stage of maturity) 4. Classification of the flowering (H) 48. HEMP Cannabis sativa L. 1. Stem (plants bearing female flowers): 1.1 striae : presence or absence 1.2 colour 2. Leaf : number of lobes (plants bearing female flowers) 3. Fruit (plants bearing female flowers): 3.1 shape 3.2 heel : presence or absence 4. Classification of the early maturity (H) 5. Monoecious or dioecious (H) 49. CUMIN Carum carvi L. 1. Stem : length (H) 2. Leaf: 2.1 bearing before shooting 2.2 colour 3. Fruit : achene separating easily or not (H) 4. Classification of the flowering (H) 50. COTTON Gossypium sp. 1. Habit of the plant (H) 2. Stems (at the stage of flowering): 2.1 type of ramifications 2.2 number of vegetative branches and flower branches 2.3 pilosity 3. Leaf of the vegetative branch (at the beginning of flowering): 3.1 pilosity of the laminae (H) 3.2 number of lobes 3.3 depth of the denticulations (H) 4. Flower (before anthesis): 4.1 length of the bracts in relation to the corolla (H) 4.2 colour of the petals 5. Capsule: 5.1 shape (H) (at the stage of green maturity) 5.2 punctuation : presence or absence (H) (at the stage of green maturity) 5.3 dehiscence : complete or incomplete (H) (at the stage of full maturity) 5.4 number of loculi (at the stage of full maturity) 6. Fibre (at the stage of full maturity): 6.1 curly or smooth 6.2 average length 6.3 regularity of the length 7. Seed: 7.1 bare or with fuzz 7.2 colour of the fuzz 51. SUNFLOWER Helianthus annuus L. 1. Hypocotyle : anthocyanin : presence or absence (H2) 2. Leaf: 2.1 bearing in mid-stem (H2) 2.2 colour of the lamina (H2) (at the four leaf stage) 2.3 dimensions (H1) (H2) 3. Capitulum: 3.1 shape (H2) 3.2 ligulate flowers : presence or absence (H2) 4. Fertile flower: 4.1 colour of the petals : yellow or orange (H1) (H2) 4.2 anthocyanin of the sepals : presence or absence (H2) 4.3 colour of the stigmas (H2) 5. Seed: 5.1 shape (H2) 5.2 basic colour (H1) (H2) 5.3 bands : presence or absence (H1) (H2) 5.4 colour of the bands (H2) 5.5 percentage of teguments (H2) 6. Classification of the early maturity (H1) (H2) 52. FLAX Linum usitatissimum L. 1. Plant: 1.1 height of the stem (H) 1.2 level of insertion of the ramification (H) 2. Flower: 2.1 diameter (H) 2.2 sporting of the sepals (H) 2.3 colour of the petals (H) 2.4 colour of the leaf veins of the petals (H) 2.5 colour of the threads of the stamens (H) 2.6 colour of the anthers (H) 2.7 colour of the style (H) 2.8 colour of the stigma (H) 3. Capsule : ciliation of the septa (H) 4. Seed: 4.1 colour (H) 4.2 shape (H) 4.3 thickness (H) 5. Classification of the flowering (H) 53. POPPY Papaver somniferum L. 1. Stem: 1.1 length (H) 1.2 pilosity of the apex of the principal stem (H) 2. Leaf (before shooting): 2.1 spotting : presence or absence (H) 2.2 colour of the spotting (H) 3. Flower: 3.1 anthocyanin of the sepals : presence or absence (H) 3.2 colour of the petals (H) 4. Capsule (at the stage of maturity): 4.1 shape (H) 4.2 colour (H) 5. Seed : colour (H) 6. Classification of the flowering (H) 54. WHITE MUSTARD Sinapis alba L. 1. Plant (at the stage of full maturity): 1.1 height of the principal stem (H) 1.2 size of the ramification 1.3 level of insertion of the first ramification 2. Leaves of the rosette (at the appearance of the flower buds): 2.1 number 2.2 shape 2.3 pilosity 3. Flower : colour of the petals (H) 4. Seed: 4.1 size 4.2 brown colour : presence or absence (H) 5. Classification of the flowering (H) 55. SOYA BEAN Soia hispida L. 1. Cotyledon : anthocyanin : presence or absence (H) 2. Stem : length (H) 3. Flower : colour (H) 4. Pod : colour (H) 5. Seed: 5.1 basic colour (H) 5.2 ornamentation : presence or absence (H) 5.3 shape (H) 6. Classification of the flowering (H) PART B CHARACTERISTICS AS REGARDS THE EXAMINATION OF CULTIVATION VALUE AND UTILIZATION The characteristics below are valid for all the species listed in part A 1. Yields 2. Resistance to harmful organisms 3. Behaviour with respect to factors in the physical environment 4. Quality characteristics 5. Alternativity - for spring and winter form varieties 6. Rhythms of production - for grasses The methods used shall be specified when the results are submitted. ANNEX II A. MINIMUM GENERAL CONDITIONS >PIC FILE= "T0010756"> >PIC FILE= "T0010757"> B. SPECIAL REMARKS 1. The applicant shall make available to the competent authorities the quantities of seed or plants that the latter consider necessary for the tests and subsequent inspections. 2. The seed or plant must satisfy the quality conditions laid down for the basic category of seed or plants by the Council Directives of 14 June 1966 1 on the marketing of beet seed, seeds of fodder plants, cereal seeds and potato plants and by the Council Directive of 30 June 1969 2 on the marketing of oleaginous and fibre plant seeds. 3. The number of potato tubers affected with black-leg shall not exceed 2 %. The plants must be free from potato wart, bacterial rot and bacterial canker. The weight of deformed or damaged tubers must not exceed 3 %. 4. In the case of perennial plants the tests must be continued until all the characteristics have been observed and noted at least once. 5. If there is any doubt regarding the decision to be made on the question of uniformity in respect of the species listed in Annex 1 part A Nos 20, 29, 34, 35, 36, 39, 40, 43, 45, 46, 50, 52, 53 or 55, the descendants from the plant material grown the preceding year must also be examined. 6. If it is not certain whether the method of examination used in one Member State is also applied in the other Member States, this method must be specified. 1OJ No 125, 11.7.1966, p. 2290/66. 2OJ No L 169, 10.7.1969, p. 3.